FILED
                              NOT FOR PUBLICATION                           OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIA SOCORRO GONZALEZ                            No. 06-75265
CASTRO et al.,
                                                  Agency Nos.        A078-111-832
               Petitioners,                                          A075-710-508
                                                                     A075-710-509
  v.                                                                 A075-710-510
                                                                     A075-710-511
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.                        MEMORANDUM *



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Maria Socorro Gonzalez Castro and her children, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for substantial evidence factual findings. INS v. Elias-Zacarias, 502

U.S. 478, 481 n.1 (1992). We grant the petition for review and remand.

      The record compels the conclusion Gonzalez Castro suffered past

persecution based on the threats made toward her, the stabbing of her client which

the assailant directed at Gonzalez Castro by leaving her business card, and the

subsequent phone call warning her that she and her children would be next. See

Salazar-Paucar v. INS, 281 F.3d 1069, 1074-75 (9th Cir. 2002).

      Because Gonzalez Castro established past persecution, she is entitled to a

presumption that she has a well-founded fear of future persecution. See Ahmed v.

Keisler, 504 F.3d 1183, 1197 (9th Cir. 2007). We remand for the agency to decide

in the first instance whether the government has met its burden to rebut this

presumption. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED. REMANDED.




                                          2                                     06-75265